Citation Nr: 0709108	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  02-03 360A	)	DATE
	)

	)
Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of right Achilles tendonitis (right ankle 
disorder), currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for post-operative 
residuals of left Achilles tendonitis (left ankle disorder), 
currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for left leg 
lumbosacral radiculopathy (left leg radiculopathy), currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for a low back 
strain with degenerative disc disease (lumbosacral strain), 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1981, and from June 1987 to July 1989.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating action of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), and from an August 2004 rating decision 
of the Buffalo, New York, RO. 

In April 2001, the Roanoke, Virginia, RO denied the veteran's 
claims for disability ratings in excess of 10 percent for 
both right and left ankle disorders.  In August 2004, the 
Buffalo, New York, RO  granted a 10 percent disability rating 
for his back disorder.  It also granted a 10 percent 
disability evaluation for his left leg radiculopathy.  
January 13, 2003, was the effective date for both increases.

The veteran was granted service connection for his ankle 
disorders in a February 1999 RO decision.  That decision 
awarded a 10 percent disability rating for a right ankle 
disorder, effective July 8, 1998.  It also awarded a 
temporary total rating for a left ankle disorder, effective 
from July 8, 1999, to November 30, 1998, to be followed by a 
10 disability evaluation for a left ankle disorder, effective 
December 1, 1998.  The 10 percent disability rating for a 
left ankle disorder remains in effect to the present time.

In an April 2002 rating action, the RO assigned a temporary 
total rating for a right ankle disorder, effective from 
November 2, 2001, to December 31, 2001.  In a July 2002 
rating action, the RO increased the rating for a right ankle 
disorder to 20 percent, effective from January 1, 2002.  The 
20 percent disability rating for a right ankle disorder 
remains in effect to the present time.

For the veteran's left leg radiculopathy, he had been granted 
service connection in a June 1983 rating decision, with a 
non-compensable disability rating, effective December 15, 
1981.  An August 2004 RO decision increased the veteran's 
disability evaluation to 10 percent, effective January 13, 
2003.  The 10 percent disability rating for a left leg 
radiculopathy remains in effect to the present time.

For the veteran's back disorder he had been granted service 
connection in a June 1983 rating decision, with a non-
compensable disability rating, effective December 15, 1981.  
An August 2004 RO decision increased the veteran's disability 
evaluation to 10 percent, effective January 13, 2003.  A June 
2006 RO decision increased the veteran's disability 
evaluation to 20 percent, effective January 13, 2003.  The 20 
percent disability rating for a back disorder remains in 
effect to the present time.

The Board remanded the veteran's appeal in July 2003, in 
order to schedule a Travel Board hearing, a request for which 
was subsequently withdrawn.

In March 2006, the veteran testified before a Decision Review 
Officer (DRO) at the Buffalo, New York, RO.  A transcript of 
the hearing is associated with the claims file.

Absent a waiver, a claimant seeking a disability rating 
greater than that assigned will be presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
therefore remains in controversy where less than the maximum 
available benefits are awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  The Board will therefore adjudicate the veteran's 
claims for increased ratings.

FINDINGS OF FACT

1.  The veteran's right ankle disorder has not been 
manifested by ankylosis of the ankle, in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.

2.  The veteran's left ankle disorder has not been manifested 
by a marked limitation of ankle motion.

3.  The veteran's left leg radiculopathy is not manifested by 
a moderate incomplete paralysis of the sciatic nerve.

4.  The veteran's lumbar strain is not manifested by 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.

5.  Prior to September 26, 2003, the veteran's lumbar strain 
was not manifested by a fractured vertebra, ankylosis of the 
lumbar spine, a severe limitation of lumbar motion, or a 
severe lumbosacral strain.

6.  Since September 26, 2003, the veteran's lumbar strain has 
not been manifested by forward flexion of the thoracolumbar 
spine 30 degrees or less, or by a favorable ankylosis of the 
entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The veteran has not met the criteria for a disability 
rating in excess of 20 percent for a right ankle disorder.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5024, 5270, 5271 (2006).

2.  The veteran has not met the criteria for a disability 
rating in excess of 10 percent for a left ankle disorder.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5271.

3.  The veteran has not met the criteria for a disability 
rating in excess of 10 percent for left leg radiculopathy.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 
4.40, 4.45, 4.124a, Diagnostic Code 8520 (2006).

4.  The veteran's back disorder has not met the criteria for 
a disability rating in excess of 20 percent for an 
intervertebral disc syndrome.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.27, 4.71a, Diagnostic Code 5243 
(2006).

5.  Prior to September 26, 2003, the veteran did not meet the 
criteria for a disability rating in excess of 20 percent for 
a lumbar strain.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5289, 
5292, 5295 (2003).

6.  Since September 26, 2003, the veteran has not met the 
criteria for a disability rating in excess of 20 percent for 
a lumbar strain.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2002, December 
2003, December 2005, and February 2006 correspondence, as 
well as the December 2005 statement of the case (SOC), 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disabilities on 
appeal.  Thereafter, the claims were readjudicated in the 
July 2006 SSOC.  The failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the veteran's claims and any 
question as to this point is moot.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the notice required was harmless error.  Although 
notice was not completely provided to the appellant until 
after the initial adjudication, he was not prejudiced.  The 
content of the April 2002, December 2003, December 2005, and 
February 2006 correspondence, as well as the December 2005 
SOC, provided to the appellant taken together fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The veteran was 
thereafter afforded every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  As noted above, the claims were thereafter 
readjudicated in July 2006.  Hence, the actions taken by VA 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims before adjudication.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.

To the extent that there was any deficiency in the content of 
the notice to the veteran, the Board notes that VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties to assist the appellant in the 
prosecution of his claims.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, that 
error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).

The Claims

The veteran and his representative contend that the 
claimant's right and left ankle disorders, left leg 
radiculopathy, and a lumbar strain are manifested by 
symptomatology that warrants the assignment of increased 
ratings.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a.  The changes include 
lumbosacral strain under Diagnostic Code 5295, now codified 
as lumbosacral strain at 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  The applicable criteria for rating intervertebral disc 
syndrome became effective September 23, 2002.  Further, 
additional regulatory changes for rating all other back 
disorders became effective September 26, 2003, but these did 
not change the way intervertebral disc syndrome was rated, 
except for renumbering Diagnostic Code 5293 as Diagnostic 
Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  69 
Fed. Reg. 32449 (June 10, 2004) corrected a clerical error in 
the Federal Register publication of August 27, 2003. 

The SOC issued in December 2005 notified the veteran of the 
new rating criteria for evaluating lumbosacral strain.  
Accordingly, adjudication of his claims may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, VA may only apply the old rating 
criteria for lumbosacral strain for the period prior to 
September 25, 2003, and it may only consider the new rating 
criteria for lumbosacral strain when rating the back disorder 
from September 26, 2003.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria. 
 VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997). 

The evaluation of the same disability under various 
diagnoses, however, is to be avoided.  38 C.F.R. § 4.14 
(2005).  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.

Right and Left Ankle Disorders

The April 2001 rating decision is here on appeal.  A February 
1999 rating decision granted service connection for a right 
ankle disorder, and for a left ankle disorder, under 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  That decision 
awarded a 10 percent disability rating for a right ankle 
disorder, effective July 8, 1998.  It also awarded a 
temporary total rating for a left ankle disorder, effective 
from July 8, 1999, to November 30, 1998, to be followed by a 
10 disability evaluation for a left ankle disorder, effective 
December 1, 1998.  The 10 percent disability rating for a 
left ankle disorder remains in effect to the present time.

In an April 2002 rating action, the RO assigned a temporary 
total rating for a right ankle disorder, effective from 
November 2, 2001, to December 31, 2001.  In a July 2002 
rating action, the RO increased the rating for a right ankle 
disorder to 20 percent, effective from January 1, 2002.  
 
As to both right and left ankle disorders, the decision here 
on appeal rerated the veteran's disabilities using the 
criteria for rating tenosynovitis at 38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  As such, in the case of the veteran's 
right ankle disorder, the July 2002 RO decision employed the 
criteria for rating limitation of motion of the ankle at 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 20 percent 
disability rating for a right ankle disorder remains in 
effect to the present time.

A disease under 38 C.F.R. § 4.71a, Diagnostic Code 5024, will 
be rated on limitation of motion of affected parts, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Given the disability evaluations assigned the 
veteran's right and left ankle disorders, a disorder which 
affects his lower extremities, potentially applicable 
Diagnostic Codes provide ratings as follows.

A 10 percent evaluation is warranted for limitation of ankle 
motion which is moderate.  A 20 percent evaluation is 
warranted for limitation of ankle motion which is marked. 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  
 
Normal range of motion of the ankle is 0-20 degrees of 
dorsiflexion and 0-45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II (2006).  
 
A higher, 40 percent rating is warranted for the ankle only 
if there is ankylosis of the ankle, in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  A 30 percent rating is warranted if the ankle is 
ankylosed in plantar flexion, between 30 and 40 degrees, or 
in dorsiflexion between 0 and 10 degrees.

With the above criteria in mind, the Board notes that the 
veteran filed his claims for increased ratings in October 
2000.  Since then, pertinent evidence includes four VA 
examinations of his right and left ankles, in December 2000, 
April 2002, January 2004, and April 2006, as well as VA 
treatment records.  A review of the evidence found at the 
aforementioned VA examinations shows that, as to the left 
ankle, dorsiflexion at its worst was limited to 0 to 10 
degrees, and that plantar flexion was limited to 0 to 35 
degrees.  See VA examinations dated in December 2000, April 
2002, and April 2006.  Accordingly, the veteran was not 
entitled to more than a 10 percent rating for his left ankle 
disorder under Diagnostic Code 5271.  38 C.F.R. § 4.71a 
(Plate II).  

A review of the aforementioned evidence shows that, as to the 
right ankle, dorsiflexion at its worst was limited to 0 to 5 
degrees, and that plantar flexion at its worst was limited to 
0 to 20 degrees. See VA examinations dated in January 2004 
and April 2006.  In the absence of right ankle ankylosis the 
veteran was not entitled to more than a 20 percent disability 
rating for his right ankle disorder. 38 C.F.R. § 4.71a.  

As for pain on motion, while the veteran complained of pain, 
there was no objective evidence of disuse atrophy or 
ankylosis at any of the aforementioned examinations.  
Further, although a higher rating may be assigned on account 
of pain causing additional loss, DeLuca, the salient point is 
that even though the veteran complains of pain, consideration 
of 38 C.F.R. §§ 4.40 and 4.45 does not lead the Board to 
conclude that the functional losses he experiences in his 
right and left ankles equate to the criteria for higher 
ratings under Diagnostic Code 5271.

Indeed, even if the Board conceded that the veteran's pain 
resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need a significant additional loss of motion to 
warrant an increased rating.  As reflected above, such is not 
objectively present.  Therefore, even taking into account the 
veteran's losses due to pain, the Board concludes that his 
adverse symptomatology does not equate to the criteria for an 
evaluation of his right ankle disorder in excess of 20 
percent, or for an evaluation of his left ankle disorder in 
excess of 10 percent.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.5, 
4.71a; DeLuca.  

Left Leg Radiculopathy 

An August 2004 rating decision is here on appeal.  A June 
1983 rating decision granted service connection, with a non-
compensable disability rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, effective December 15, 1981.  An August 
2004 RO decision increased the veteran's disability 
evaluation to 10 percent, effective January 13, 2003.  The 10 
percent disability rating for a left leg disorder remains in 
effect to the present time.

Under 38 C.F.R., 4.71a, Diagnostic Code 8520, a veteran is 
entitled to a 10 percent rating if his incomplete paralysis 
of the sciatic nerve is mild; and 20 percent if it is 
moderate.

The pertinent evidence of record includes December 2003 and 
April 2006 VA examinations, as well as an August 2005 VA 
treatment record.  At his December 2003 VA examination, deep 
tendon reflexes were shown to be + 2 at the knee.  The left 
ankle reflex was zero.  An August 2005 VA treatment record 
indicates that knee jerk was 2+ with adductor overflow on the 
left.  Straight leg raising was negative.  At his April 2006 
VA examination, deep tendon reflexes were + 2 in the knees, 
and absent in the ankles.  Significantly, no form of sciatic 
nerve paralysis, neuralgia or neuritis has ever been 
diagnosed.  Accordingly, in the absence of competent evidence 
of moderate incomplete sciatic nerve paralysis the veteran is 
not entitled to more than a 10 percent disability rating 
under Diagnostic Code 8520.

Lumbar strain 

An August 2004 rating decision is here on appeal.  A June 
1983 rating decision granted service connection, with a non-
compensable disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, effective December 15, 1981.  An August 
2004 RO decision rerated the veteran's disability in 
accordance with the new law, and replaced Diagnostic Code 
5295 with Diagnostic Code 5237; increasing the veteran's 
disability evaluation to 10 percent, effective January 13, 
2003.  A June 2006 RO decision increased the veteran's 
disability evaluation to 20 percent, effective January 13, 
2003, the date the claim was received.  The 20 percent 
disability rating for a lumbar strain remains in effect to 
the present time.

As to intervertebral disc syndrome, the Board first notes 
that the veteran filed the claim for an increased rating for 
his back disorder in January 2003.  The Board will therefore 
consider the evidence of record for intervertebral disc 
syndrome in light of the applicable regulation in effect 
since September 23, 2002, the date of the change of law 
mentioned above. 

The veteran is entitled to a 40 percent rating under 
Diagnostic Code 5243 if the intervertebral disc syndrome is 
manifested by incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months.  38 C.F.R. § 4.71a (2006).  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id.

In this case, the record dating since September 23, 2002, 
does not show that a physician has ever ordered bed rest due 
to the veteran's back disorder.  Therefore, because the 
record for the period since September 23, 2002, is negative 
for any evidence of physician-ordered bed rest, the claim for 
an increased rating on the basis of intervertebral disc 
syndrome under Diagnostic Code 5243 must be denied.  Id.

As to all other back disorders, as noted above, a change of 
law because effective September 26, 2003.  Prior to September 
26, 2003, the veteran was entitled to a rating in excess of 
20 percent if his lumbar strain was manifested by a fractured 
vertebra under 38 C.F.R. § 4.71a, Diagnostic Code 5285, 
ankylosis of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5289, a severe limitation of lumbar motion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292, or a severe 
lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.

Initially, the Board notes that there is no suggestion in the 
record that the veteran has a service-connected fractured 
lumbar vertebra.  There being no demonstrable service-
connected vertebral deformity, a 10 percent rating may not be 
added to the rating.  Furthermore, the service-connected low 
back disorder did not include cord involvement requiring long 
leg braces. Additionally, evidence indicated no inability to 
move his lumbosacral spine: hence, there was no evidence of 
lumbar ankylosis.  Consequently, an increased schedular 
rating was not warranted for the veteran's service-connected 
back disorder under Diagnostic Codes 5285, 5289.  38 C.F.R. § 
4.71a (2003). 

As to limitation of motion under Diagnostic Code 5292 and 
lumbosacral strain under Diagnostic Code 5295, for the period 
prior to September 26, 2003, the veteran has been deemed 
entitled to a 20 percent disability rating.  The medical 
evidence of record from January 16, 2003, the date the 
veteran filed his claim, until September 25, 2003, does not 
show that he meets the requirements for an increased rating 
under either the schedular criteria or by taking pain into 
consideration.  That is, there is no competent evidence of a 
severe limitation of lumbar motion, or a severe lumbosacral 
strain  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292, 
5295 (2003); DeLuca. 

Effective September 26, 2003, the veteran would be entitled 
to an increased rating for his low back disorder if it is 
manifested by forward flexion of the thoracolumbar spine 30 
degrees or less, or if there is favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a (2006).

The clinical records show no evidence of spinal ankylosis 
since September 26, 2003.  See, for example, VA examinations 
dated in January 2004 and April 2006.  Therefore, a higher 
rating cannot be assigned based on ankylosis.  

Next, as to whether the back disorder results in 
thoracolumbar forward flexion being reduced to 30 degrees or 
less, January 2004 VA range of motion studies showed forward 
bending to 70 degrees.  Likewise, range of motion studies at 
the veteran's April 2006 VA examination showed forward 
bending to 60 degrees. Therefore, based on these objective 
clinical findings, the veteran's lumbar strain does not 
result in sufficiently reduced limitation of motion to 
warrant an increased rating.  Id.

As to pain on use, the January 2004 and April 2006 VA 
examiners both reported that with repetitive flexing and 
extension of his back, there was no additional limitation of 
range of motion by pain, weakness, or fatigue.  Therefore, 
because the 70 and 60 degrees of forward flexion observed by 
the January 2004 and April 2006 VA examiners, respectively, 
took into account functional limitations due to pain and 
other factors identified in 38 C.F.R. §§ 4.40, 4.45, the 
Board finds that the forward flexion seen on examination is 
not limited to 30 degrees or less.  Indeed, under the new 
rating criteria, the disability must be manifested by a 
limitation of forward flexion to 30 degrees or less 
regardless of whether there is or is not any evidence of 
painful pathology.  Therefore, an increased rating for a 
lumbar strain is denied.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's or his representative's written 
statements to the RO, or the claimant's statements to VA 
clinicians or hearing testimony.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because lay persons are not trained in the field 
of medicine, they are not competent to provide medical 
opinion evidence as to the current severity of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, these statements, addressing the clinical severity 
of the claimant's disabilities, are not probative evidence as 
to the issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt; however, since the preponderance of the evidence is 
against the claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an increased disability rating for a right 
ankle disorder is denied.

Entitlement to an increased disability rating for a left 
ankle disorder is denied.

Entitlement to an increased disability rating for left leg 
radiculopathy is denied.

Entitlement to an increased disability rating for a back 
disorder is denied


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


